MR. JUSTICE MCCORMICK delivered the opinion of the court. Donald J. Anderson was charged in a traffic complaint with drag racing in violation of the statute. He was accused of competing or racing with Jack J. Wesselmann; both were tried before a magistrate without a jury, although the cases were not consolidated either in the trial court or in this court. Separate appeals were taken to this court. In the trial court Anderson was found guilty, fined $45, and placed on probation for six months. The same argument is made before us on behalf of each of the defendants. The point is raised in counsel’s brief that Anderson was not convicted, beyond a reasonable doubt, of drag racing. We will adopt the opinion which we handed down in People v. Wesselmann, 78 Ill App2d 62. The judgment against Donald J. Anderson is affirmed. Affirmed. DRUCKER, P. J. and ENGLISH, J., concur.